SANBORN, Circuit Judge
(dissenting). The portion of the act of Congress which conditions the decision of this case reads:
“On each claim located after the tenth day of May, eighteen hundred and seventy-two, and until a patent has been issued therefor, not less than one hundred dollars’ worth of labor shall be performed or improvements made during each year. * * * And upon a failure to comply with these conditions, the claim or mine upon which such failure occurred shall be open to relocation in the same manner as if no location of the same had ever been made, provided that the original locators, their heirs, assigns, or legal representatives, have not resumed work upon the claim after failure and before such location.” U. S. Comp. St. 1901, § 2324.
The practical effect of the opinion of the majority of the court is to amend the portion of this statute preceding the stars, which is quoted above, so that it shall read:
“On each claim located after the tenth day of May, 1872, and until a patent has been issued therefor, not less than one hundred dollars’ worth of labor shall be performed or improvements made during each year, or the locator shall during the year commence to do this work or make these improvements, shall leave some idle tools upon the ground, and shall during the year form an intention to complete the work or improvements after the expiration of the year, and shall subsequently effectuate that intention.”
This change of the statute by judicial interpretation seems to me to be unwarranted, because it has the effect to annul the condition precedent prescribed by the act of Congress for the validity of a mining claim, that not less than $ioo worth of labor shall be performed during the year, and to substitute for it a requirement of an indefinite and an infinitesimal amount of labor in the teeth of the rule that statutes should be so construed as to effectuate rather than to destroy the enactments they contain (Potter’s Dwarris on Statutes and Constitutions, p. 128, § 16), because the language of the statute is plain and its meaning is clear, so that it is not fairly open to a construction which so emasculates it (Lake Co. v. Rollins, 130 U. S. 662, 670, 9 Sup. Ct. 651, 32 L. Ed. 1060; U. S. v. Hartwell, 6 Wall. 396, 18 L. Ed. 830; Sturges v. Crowninshield, 4 Wheat. 122, 4 L. Ed. 529; Knox Co. v. Morton, 68 Fed. 787, 789, 15 C. C. A. 671, 673; Railroad Co. v. Sage, 71 Fed. 40, 47, 17 C. C. A. 558, 565); and because this interpretation really makes an exception to the provision of the statute when its terms are plain, and contain no exception, so that the legal presumption is that Congress intended to make none (Shreve v. Cheesman, 69 Fed. 785, 786, 16 C. C. A. 413, 414; Madden v. Lancaster Co., 12 C. C. A. 566, 573, 65 Fed. 188, 195; Morgan v. City of Des Moines, 60 Fed. 208, 8 C. C. A. 569). The opposite construction, the interpretation that the statute means what it expresses, that it means as it reads, that if the $100 worth of work is not performed within the year the locator’s right to the mining claim ceases, and that claim becomes subject to relocation at any time before he resumes his work, has been adopted by the Supreme Court in many cases, notably in Jackson v. Roby, 109 U. S. 442, 3 Sup. Ct. 301, 27 L. Ed. 990, where that court says of this section: .
“The act of 1872 — and its provisions are re-enacted in the Revised Statutes —declares that on each claim subsequently located, until a patent for it ig Issued, there shall be annually expended for labor or improvements $100, and on claims previously located an annual expenditure of $10 for each one *472hundred feet in length along the vein, and provides that when such claims are held in common the expenditure may he upon any one of them. And It declares that upon a failure to comply with these conditions the claim shall be opened for relocation in the same manner as if no location of the same had ever been made, provided the original locators, their assigns or representatives, have not resumed work upon it after failure and before relocation.”
Turning now to the facts of this case in the light of the act of Congress and its interpretation by the Supreme Court, we find that in order to sustain the validity of the mining claim of the original locators they were required to perform work of the value of $100 on or before midnight of December 31, 1899; that they performed work of the value of only $15 prior to that time; that they were not at work upon the claim when that day expired; that the statute declared that it then became “open to relocation in the same manner as if no location had ever been made”;' that between that time and 1 a. m. of January 1, 1900, the plaintiffs relocated the claim in strict conformity to the provisions of this statute; and that the original locators had not then resumed and did not resume work upon it until 7 o’clock on that morning. These facts seem to me to establish in the plaintiffs a perfect right to this mining claim under the statute which has been quoted.
It is said in the opinion of the majority that this relocation was ineffectual and void because the mining claim was in the possession of the original locators, because its relocation was a trespass, and therefore no rights in favor of the plaintiffs could be founded thereon; and Lebanon Min. Co. v. Consolidated Rep. Min. Co., 6 Colo. 371, Weese v. Barker, 7 Colo. 178, 2 Pac. 919, Atherton v. Fowler, 96 U. S. 513, 24 L. Ed. 732, and Belk v. Meagher, 104 U. S. 279, 26 L. Ed. 735, are cited in support of this position. These authorities, with the exception of Belk v. Meagher, which will be subsequently discussed, are not applicable to the question-at issue in this case. They go no farther than to establish these two propositions: (1) That a location cannot lawfully be made upon public land in the possession of another who holds it under color of title to a prior and superior inchoate right to-it (Lebanon Min. Co. v. Consolidated Rep. Min. Co., 6 Colo. 371, 379; Weese v. Barker, 7 Colo. 178, 2 Pac. 919); and (2) that a right to a mining claim or to any other title cannot be lawfully initiated by a forcible, as distinguished from a peaceable, entry (Atherton v. Fowler, 96 U. S. 513, 24 L. Ed. 732). The case at bar does not fall under either óf these propositions. In the first place the original locators had no title or color of title to a superior or to any inchoate right to this claim when the plaintiffs relocated it. They, therefore, had no right which drew to them the lawful possession as against the plaintiffs, and they were not in the actual possession of it. The inchoate right of the original locators had ceased at midnight of December 31, 1899. Their possession, as against qualified locators, had also ceased, because the statute declared that the moment they'had failed to do the work within the year the land was open to relocation, notwithstanding their possession, in the same manner as if no location of the same had ever been made. The only ■right remaining in the original locators was the right to resume be*473fore the plaintiffs relocated the land, and this was a mere floating right, subject to the earlier exercise of the right of the plaintiffs. The plaintiffs first exercised their right, and thereby secured the superior claim. In the second place, the entry of the plaintiffs was peaceable, not forcible, so that it does not fall under the rule in Atherton v. Fowler, which was made for the express purpose of avoiding violence and personal injury in the assertion of conflicting claims.
Nor does the fact that the plaintiffs relocated this claim between 12 o’clock and i o’clock at night militate in any way against its validity. Congress in its wisdom provided that the man who first after midnight of December 31st -in each year relocated'a forfeited claim should have the prior right to it when they enacted that the year within which the work should be done should commence on the 1st day of January succeeding the date of location. U. S. Comp. St. 1901, § 2324. They might have provided that this year should commence at the hour when courts generally open, at 10 o’clock in the forenoon, and then the relocations would have been made between 10 and 11 in the morning; Under the act as Congress saw fit to enact it, the custom and practice of miners has been, is, and naturally will be, to make most of their relocations between 12 and I at night (Findley on Mines, § 652, p. 823), because only in this way can they be sure that the exercise of their rights will precede the exercise of similar rights by others. In this state of the law and the practice of miners it is not perceived that later relocations would be either more righteous or more secure than those made immediately after the expiration of the year fixed by the act of Congress.
It is believed that under the provisions of the act of Congress under consideration the original locators of this claim had no inchoate right to it and no possession of it when the plaintiffs relocated it; that the plaintiffs’ peaceable entry for that purpose was not a trespass; that their relocation established in them a perfect right to this mine superior to that of the original locators; and that these propositions are sustained by the act of Congress itself, and by the decisions of the courts, which have considered and decided the questions here presented. U. S. Comp. St. 1901, §§ 2322, 2324; Belk v. Meagher, 104 U. S. 279, 287, 26 L. Ed. 735; Du Prat v. James, 65 Cal. 555, 557, 4 Pac. 562; Russell v. Brosseau, 65 Cal. 605, 608, 609, 4 Pac. 643; Kramer v. Settle, 1 Idaho, 485, 491, 492; Renshaw v. Switzer (Mont.) 13 Pac. 127; Morgan v. Tillottson, 73 Cal. 520, 15 Pac. 88.
Section 2322, U. S. Comp. St. 1901, under which the original locators held this claim, provided that “the locators of all mining locations * * * so long as they comply with the laws of the United States * * * shall have the exclusive right of possession and enjoyment” of their respective claims, and this provision was equivalent to a declaration that they shall not have the right to the possession and enjoyment of the claims when they cease to comply with the laws of the United States. When the plaintiffs made their relocation the original locators had ceased to comply with these laws, they had not performed the work which those laws required them to do during the year 1899 as a condition precedent to the continuance of their right, and they had no right either to the claim or to the possession of it. *474Section 2324 makes this conclusion clear, for it provides that upon a failure to perform this work within the year the claim shall be “open to relocation in the same manner as if no location of the same had ever been made,” unless the original locators resume work before relocation is made. When the plaintiffs relocated the claim the original locators had completely failed to do the required work of the year 1899, and they had not resumed work upon this claim. They were not in the actual occupation of it. The entry of the plaintiffs upon it was peaceable, necessary to the exercise of the right given them by the statute, and it -was made for the express purpose of enforcing that right.- This entry, this relocation, could not have been a trespass, for a trespass is an unlawful interference with the right of another, and this relocation did not impinge upon any of the rights of the original locators or of any other parties. The only right they had was the right to resume work before the plaintiffs relocated the claim. The right to resume and the right to relocate vested in the respective parties the instant the 31st day of December passed. Congress granted the right to the land to the parties who first exercised their right. The plaintiffs exercised their right to relocate before the original locators exercised their right to resume and they thereby acquired the better right to the property. Their acts of entry and relocation did not constitute a trespass, because they violated none of the rights of the original locators, but simply asserted and exercised a right Congress had expressly granted to them. These views are not without support in repeated decisions of the courts.
In Belk v. Meagher, 104 U. S. 279, 287, 26 L. Ed. 735, Belk had made a location of a mining claim, had performed work upon it, but had failed, like the original locators here, to fully comply with the statutes. No one had entered upon or interfered with his possession, and he was working upon the claim from time to time. He was at least as completely in possession as were the original locators in the case at bar. Thereupon, the defendants in that case, as the plaintiffs did in this case, peaceably entered upon and relocated the mining claim, and Belk insisted, as do the original locators in this case, that the property was covered by his location and was in his possession, so that the entry of the relocators was a trespass, and could not be the basis of any lawful claim, under the rule in Atherton v. Fowler, 96 U. S. 513, 24 L. Ed. 732. But the Supreme Court said:
“Under the provisions of the Revised Statutes relied on, Belk could not get a patent for the claim he attempted to locate, unless he secured what is here made the equivalent of a valid location by actually holding and working for the requisite time. If he actually held possession and worked the claim long enough, and kept all others out, his right to a patent would be complete. He had no grant of any right of possession. His ultimate right to a patent depended entirely, on his keeping himself in and all others out, and if he was not actually in he was in law out. A peaceable adverse entry, coupled with the right to hold the possession which was thereby acquired, operated as an ouster, which broke the continuity of his holding, and deprived him of the title he might have got if he had kept in for the requisite length of time. He had made no such location as prevented the lands from being in law vacant. Others had the right to enter for the purpose of taking them up, if it could be done peaceably and without force. There is nothing in Atherton v. Fowler, 96 U. S. 513, 24 L. Ed. 732, to the contrary of this. In that *475case It was held a right of pre-emption could not be established by a forcible intrusion upon the possession of one who had already settled upon, improved, and inclosed the property. Upon that proposition the court was unanimous. We also agree that, if a peaceable entry had been made on lands which had not been enclosed or improved, a good right might have been secured. * * * His (Belt’s) possession might have been such as would have enabled him to bring an action of trespass against one who entered without any color of right, but it was not enough, as we think, to prevent an entry peaceably and in good faith for the purpose of securing a right under the act of Congress to the exclusive possession and enjoyment of the property. The defendants, having got into possession and perfected a relocation, have secured the better right.”
In Du Prat v. James, 65 Cal. 555, 556, 557, 4 Pac. 562, the plaintiffs had located a mining claim, had performed the necessary work for the years 1876, 1877, 1878, and 1879, and had done work of the value of $9 in the year 1880. Thereupon, on January 1, 1881, the defendants entered upon the possession of the plaintiffs, and relocated the claim, and the latter insisted that their relocation was a trespass and ineffectual. The Supreme Court of California said:
“It has been held by the Supreme Court of the United States, and by this court, that a person cannot enter upon the actual possession of another for the purpose of laying foundation for a pre-emption claim to public lands of the United States; and it is claimed by the appellant that the same principle operated upon the parties to this controversy, and the defendants could not lawfully enter upon the possession of the plaintiff and make a valid location, nor acquire any rights as against the plaintiff; that the defendants could not, by a trespass, lay a foundation for obtaining the benefit of the act of Congress for the location of mining claims. The cases of Eilers v. Boatman, 8 Utah, 159, 2 Pac. 66, and Weese v. Barker, 7 Colo. 178, 2 Pac. 919, are cited to support this view; but we think a close examination of the act of Congress (Rev. St. §§ 2322, 2324) shows the reverse to be the better view. After declaring in section 2322 that the locators of all mining locations, so long as they comply with the laws of the United States, and with the state, territorial, and local regulations, not in conflict therewith, shall have the exclusive right of possession and enjoyment of all the surface included within the lines of their locations, and of all veins, etc.; and, after declaring in section 2324 that a certain amount of labor shall be performed in each year, it is provided in section 2324 that ‘upon a failure to comply with these conditions the claim or mine upon which such failure occurred shall be open to relocation in the same manner as if no location of the same had ever been made.’ It seems from the foregoing that plaintiffs’ only right to the possession depended upon the performance, annually, of the specified labor, and, the labor being unperformed, the ground was open to relocation. The act of Congress does not say the ground shall be open to relocation if the labor be unperformed ‘and’ if it be unoccupied; on the contrary, as above said, it is open to relocation if the labor be unperformed. It is urged that the clause of section 2324, giving to the original locator the right to perform the labor after the failure and before the relocation, gave him the right (as against the relocator) to remain in possession and exclude all others. The logical result of that proposition would be to annul the requirement for the performance of the labor; for, if he may remain and prevent relocation for one day, he may for a year — he may for an indefinite period. Congress had the power to impose such conditions on the right to the possession of the public lands as it saw fit, and we think such conditions must be complied with. It will be observed that the entry of the defendant was peaceable and in good faith. The right of the original locator to perform the labor after a failure, and have the benefit of his location, is dependent upon his having performed the labor before the relocation.”
. To the same effect are Russell v. Brosseau, 65 Cal. 608, 609, 4 Pac. 643; Kramer v. Settle, 1 Idaho, 491, 492; Renshaw v. Switzer *476(Mont.) 13 Pac. 127; Morgan v. Tillottson, 73 Cal. 520, 15 Pac. 88. Any other rule, as the Supreme Court of California well says, practically fepeals the statute, for if a locator, by depositing idle tools and forming an intention, may hold the possession and the title to a mine against all comers for one hour, he may for two hours, two-days, for an indefinite time. No case in which this question has been considered has come under my observation in which there is a decision which either conflicts with or modifies the rule established by these authorities. There is nothing of that character in the cases of Pharis v. Muldoon (Cal.) 17 Pac. 70, and Belcher Consol. G. M. Co. v. Deferrari, 62 Cal. 160, cited in the opinion of the majority. In each of these cases the original locators had resumed work upon the mining claim before the relocation was perfected. In the case at bar there was no resumption or attempted resumption until after the relocation had been made. The act of Congress and the authorities under it seem to me to be clear and conclusive that where the work is not done within the year the right of the locator ceases. Nothing but the required work will preserve it. Neither idle tools lying upon the ground nor good intentions can, in my opinion, be substituted for the work required, because the statute excludes them when it expressly limits the condition precedent to the performance of the work within the year. When the failure to do that work has occurred, nothing but a resumption of the work before a relocation will, in my opinion, sustain the original location. Tools upon the ground, intention to resume, resumption after relocation, are each and all alike ineffectual to re-establish the original location) because the act of Congress expressly excludes them when it declares that resumption of the work before the relocation, and that alone, can reestablish the original location.
For these reasons, in my opinion the judgment below ought to be reversed, and a new trial of this case ought to be granted.